


Exhibit 10.16.14

2003 Short-Term Incentive Plan
(STIP)

Criteria   Eligible employees are covered by one of two STIP plans for 2003 as
follows:     •   Corporate Plan—employees who work in the headquarters staff or
centralized operations;     •   Region Plan—employees who work in a Region or
Market but are not in a centralized operation;
 
 
Corporate Plan     •   Funding for STIP is based 100% on total Adelphia
Communications results. The measures of the Plan are:
 
 
Quantitative         •   Revenue         •   EBITDAR*/Operational Cash Flow    
    •   Capital Expenditures         •   Plant Miles Rebuilt
 
 
Qualitative         •   Customer Care, Profitable RGU Growth, Internal Corporate
Governance and Control Initiatives
 
 
Region Plan     •   Funding for STIP is based 75% on Region results and 25% on
the Corporate Plan. The components and weightings for the Region results are the
same as above.
 
 
*EBITDAR is Earnings before Interest, Taxes, Depreciation, Amortization and
Reorganization costs
Timing
 
During the 1st quarter of 2004, the CEO and the President will determine if the
company has achieved its STIP targets.
 
 
•
 
Payouts, if earned, will be made to all eligible employees by March 13, 2004.
Eligibility
 
•
 
Adelphia employees at the General Manager and above positions are generally
eligible to participate in STIP. Employees must be notified in writing by
Leadership in order to be eligible.     •   The following employees are not
eligible to participate:         —   Employees on a sales commission plan or
sales incentive plan.         —   Temporary, term and leased employees, contract
workers and interns.         —   Employees not on the Company payroll on the
date that STIP payments are made.     •   Eligible employees who are on the
Adelphia payroll for only a portion of the year or for whom the plan is
effective later than January 1st will have their STIP payout pro-rated to
reflect that portion of the year.     •   Employees performing below a
satisfactory level may not receive an STIP payout.     •   This STIP replaces
any other similar incentive plan.

--------------------------------------------------------------------------------


